Title: From Thomas Jefferson to Samuel Garland, 9 August 1822
From: Jefferson, Thomas
To: Garland, Samuel


Sir
Monticello
Aug. 9. 22.
Your favor of the 1st is duly recieved. on reciept of a letter of Feb. 6. of the last year from mr William Barrett of Richmond informing me that he was in prosession of my bond to Robertson & co. I stated to him that I believed I could make him semi-annual payments of 750.D. each until a full discharge of the debt. I made him two payments amounting to 1250.D. but failed entirely in my third of March last. the 4th which will be due the next month will be made at the stated time, as will those also of the ensuing year, except that that of March next may not be exactly to the day, as tobacco from Bedford can rarely be got to Richmond quite so early. I doubt if I shall be able to make good the omitted instalment the next year. if I do not, I must sollicit a delay of the final extinction of the debt another half year. I have deferred writing to mr Barrett only until I could accompany it with my remittance. Accept the assurance of my great respect.Th: Jefferson